Citation Nr: 0028344	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing impairment.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for skin disorder.

4.  Entitlement to service connection for verruca vulgaris 
(warts).

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to the assignment of a higher disability 
rating for bilateral knee arthralgia (hereinafter referred to 
as "bilateral knee disability"), currently rated as 
noncompensable.  

7.  Entitlement to the assignment of a higher disability 
rating for irritable bowel syndrome, currently rated as 
noncompensable.

8.  Entitlement to the assignment of a higher disability 
rating for a history of a concussion with post-traumatic 
headaches (hereinafter referred to as "post-traumatic 
headaches"), currently rated as noncompensable.

9.  Entitlement to the assignment of a higher disability 
rating for maxillary sinusitis, currently rated as 10 percent 
disabling.

10. Entitlement to an increased disability rating for a 
compression fracture at T-11 with a wedge deformity of the 
anterior vertebral body (hereinafter referred to as a 
"thoracic spine disability"), currently rated as 20 percent 
disabling.

11. Entitlement to an increased disability rating for pes 
cavus, currently rated as 10 percent disabling.

12. Entitlement to an increased disability rating for a left 
varicocele, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1984 to May 
1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in December 1996 and 
March 1998 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.  The December 
1996 rating decision denied service connection for hearing 
impairment, a stomach disorder, defective vision, a skin 
disorder, a bilateral ankle disorder, an ear disorder, and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU), but granted service 
connection for tinnitus (10 percent disability rating 
assigned), bilateral knee disability (noncompensable 
disability rating assigned), irritable bowel syndrome 
(noncompensable disability rating assigned), post-traumatic 
headaches (noncompensable disability rating assigned), 
maxillary sinusitis (noncompensable disability rating 
assigned), thoracic spine disability (20 percent disability 
rating assigned), pes cavus (10 percent disability rating 
assigned), and a left varicocele (10 percent disability 
rating assigned).  The March 1998 rating decision increased 
the veteran's maxillary sinusitis disability rating to 10 
percent, but denied increased ratings for service-connected 
bilateral knee arthralgia, irritable bowel syndrome, 
headaches, maxillary sinusitis, thoracic spine disability, 
pes cavus, and a left varicocele.

During the pendency of this appeal, the March 1998 rating 
decision increased the veteran's disability rating for his 
maxillary sinusitis to 10 percent disabling.  Inasmuch as the 
veteran has continued to express dissatisfaction with this 
rating, has otherwise not withdrawn his appeal, and in light 
of the fact that the maximum schedular disability rating has 
not been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Service connection for tinnitus was granted during this 
appeal, and a 10 percent evaluation for the disorder was 
assigned, which is the maximum schedular rating allowed for 
that disability.  38 C.F.R. § 4.87, Code 6260 (1999).

In connection with the veteran's application to reopen a 
claim for service connection for a stomach disorder, and his 
claims for service connection for an ear disorder (other than 
hearing loss), and a TDIU, the Board finds that a timely 
notice of disagreement (NOD) was not filed with VA.  In the 
absence of a timely NOD on the issues of service connection 
for tinnitus, a stomach disorder, an ear disorder, or TDIU, 
the Board finds that the veteran did not initiate timely 
appeals with respect to these issues.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1999); Roy v. Brown, 5 Vet. App. 
554 (1993).  

The Board also notes that the medical evidence of record, 
specifically, the VA spine examination reports dated in March 
1997 and November 1997, raises the issue of entitlement to 
service connection for a lumbar spine disability.  This issue 
is hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy while on 
active duty in during the Persian Gulf War.

2.  The veteran is not shown by the medical evidence of 
record to have hearing impairment as defined by VA 
regulations. 

3.  The veteran's vision has been manifested by the 
congenital or developmental defect of refractive error prior 
to, during, and after active duty service; there is no 
medical evidence of record demonstrating a nexus or link 
between the veteran's current defective vision and service.

4.  The medical evidence of record shows that the veteran's 
verruca vulgaris, to include of the right hand is causally or 
etiologically related to service.

5.  There is no medical evidence of a nexus or link between 
the veteran's currently diagnosed pruritic rash and his 
period of active duty. 

6.  There is no medical evidence of a nexus or link between 
the veteran's current bilateral ankle disorder and his period 
of active duty.

7.  The veteran's bilateral knee disability, although 
symptomatic of pain and tenderness, is not shown to be 
productive of slight knee impairment; there is no evidence of 
arthritis of the knees.

8.  The veteran's service-connected irritable bowel syndrome 
is intermittently symptomatic, to include cramps, gas, 
occasional diarrhea and constipation; but the  medical 
evidence does not demonstrate more than mild disturbances of 
bowel function with occasional episodes of abdominal 
distress.

9.  The veteran's service-connected post-traumatic headaches 
are the result of brain trauma; however, there is no evidence 
of muti-infarct dementia or migraine headaches.  

10.  The veteran's symptoms of chronic maxillary sinusitis is 
productive of intermittent and non-incapacitating symptoms of 
runny nose, stuffiness, crusting, erythematous and inflamed 
mucosa, and sinus pain, tenderness, and headaches; however, 
there is no medical evidence of severe symptoms, manifested 
by: frequently incapacitating recurrences and severe and 
frequent headaches; more than six non-incapacitating episodes 
per year, or the use antibiotic treatment.

11.  The veteran's service-connected thoracic spine 
disability is productive of an old compression fracture and 
healed deformity at T11, and moderate to severe limitation of 
motion of the thoracic spine. 

12.  The veteran's service-connected pes cavus is productive 
of definite tenderness under metatarsal heads, pain on 
squatting, and limitation of plantar flexion; however, there 
is no medical evidence showing all toes tending toward 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, or marked tenderness 
under metatarsal heads.

13.  The veteran's service-connected left varicocele is 
recurrent, and is productive pain and tenderness.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing impairment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.385.  

2.  The veteran's claim of entitlement to service connection 
for defective vision is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).  

3.  The veteran's verruca vulgaris was incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a skin disorder (pruritic rash) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a bilateral ankle disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The schedular criteria for a compensable disability 
rating for the veteran's bilateral knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999). 

7.  The schedular criteria for entitlement to a compensable 
disability rating for the veteran's service-connected 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7319 (1999).

8.  The schedular criteria for entitlement to a 10 percent 
disability rating for post-traumatic headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124(a), Diagnostic Code 8045 (1999).

9.  The schedular criteria for a disability rating in excess 
of 10 percent for maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.96, 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. §§  4.96, 
4.97, Diagnostic Code 6513 (1999). 

10.  The schedular criteria for a disability rating in excess 
of 20 percent for the veteran's thoracic spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5291 (1999). 

11. The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's service-connected pes cavus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.71a, Diagnostic Code 5278. 

12.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's service-connected left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 4.1-4.14, 4.20, 4.118, Diagnostic 
Code 7899-7804, 7399-7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims Court (Court) has indicated that a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.
The veteran contends he sustained hearing loss, defective 
vision, a skin disorder, and a bilateral ankle disability, 
during or as a result of active duty service.

The veteran's service personnel records show that he served 
in the Persian Gulf War and was awarded the American Defense 
Service Medal, the Combat Action Ribbon, the Kuwait 
Liberation Medal, the Southwest Asia Service Medal, the 
Meritorious Unit Commendation, and the Navy Unit 
Commendation.

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  The awards issued to the 
veteran appear to show that he was engaged in combat.  
Notwithstanding, the application of 38 U.S.C.A. § 1154(b) 
does not obviate the need for the veteran to fulfill the 
remaining two prongs of the well-grounded test (e.g., that 
there is a medical diagnosis of a current disability and 
medical evidence of a nexus or link between the diagnosed 
disability and the injuries sustained in service).  See 
Kessel v. West, 12 Vet. App. 477 (1999).  

A.  Hearing Impairment

The veteran contends that he suffers from hearing loss as a 
result of acoustic trauma during service.

At the outset, the Board notes that in order to determine 
whether the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385 (1999), which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The veteran's service medical records (SMRs) include 
complaints of a hearing distortion during the years 1987 to 
1990.  During his years of service, the veteran underwent 
many audiograms to evaluate his hearing, all of which showed 
the veteran had normal hearing by VA standards, except for a 
July 1991 retirement examination report, which showed by pure 
tone thresholds, in decibels, the following readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
40
LEFT
5
5
5
20
50

Turning to the post-service medical records, on VA 
audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-5
15
LEFT
0
10
0
5
15

Speech discrimination, as measured by the Maryland CNC Test, 
was 96 percent in the right ear and 100 percent in the left 
ear. 

On VA audiological evaluation in November 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
25
LEFT
0
5
-5
0
15

Speech discrimination, as measured by the Maryland CNC Test, 
was 100 percent in the right ear and 100 percent in the left 
ear. 

On VA audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30
LEFT
0
5
0
5
10

Speech discrimination, as measured by the Maryland CNC Test, 
was 94 percent in the right ear and 100 percent in the left 
ear. 

A review of the medical evidence reveals that the veteran 
does not currently suffer from hearing loss as defined by VA 
regulations under 38 C.F.R. § 3.385.  Although the audiometer 
results associated with the veteran's July 1991 retirement 
examination report do include readings of 40 Hertz at 4000 
decibels for the right ear and 50 Hertz at 4000 decibels for 
the left ear, which meet the threshold for hearing impairment 
for VA standards, all of the audiometric readings taken since 
that time after he was discharged from service (as well as 
prior) do not meet VA criteria for hearing loss.  Thus, the 
current medical evidence fails to demonstrate that the 
veteran suffers from hearing impairment as defined by 
38 C.F.R. § 3.385.  Therefore, service connection for hearing 
impairment is precluded at this time.  If the veteran's 
hearing acuity should worsen in the future, he may seek to 
reopen his claim on this issue.  

B.  Defective Vision

The veteran's SMRs include a March 1984 enlistment 
examination report showing that his vision required 
correction for refractive error.  Eyewear prescription for 
correction of refractive error was maintained throughout 
service.  There is no showing that the veteran sustained any 
injury to the eyes or suffered from any visual or eye defect 
or ailment other than refractive error.

The relevant post-service medical records include a September 
1996 VA visual examination, which noted the veteran's 
complaints of light sensitivity.  Examination revealed that 
the veteran's visual acuity was 20/20 OU with correction by 
glasses.  The veteran did not complain of diplopia, visual 
fields were full, lids and lashes were clear, the 
conjunctivae were quiet, the irises were normal, the lenses 
were clear, and his intraocular pressures were normal.  The 
diagnoses were as follows: no apparent cause for light 
sensitivity, but the veteran was recommended to take 
artificial tears in both eyes for secondary mild dryness; and 
very mild overminus, right eye, for which it was advised a 
change was not needed.

After a careful review of the claims file, the Board 
concludes that service connection for defective vision must 
be denied as not well grounded.  At the outset, the Board 
notes that pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, mere 
congenital or developmental defects, such as refractive error 
of the eye, is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
The SMRs demonstrate that that veteran manifested refractive 
error prior to entering service, and was apparently 
prescribed glasses for such refractive error throughout 
service.  Furthermore, while service connection may be 
granted for a congenital or developmental disorder in certain 
limited circumstances, such as when aggravated by a 
superimposed disease or injury, see Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995), there is no medical evidence 
showing that this has occurred in this case.  

There is no medical evidence, either in-service or post-
service, showing that the veteran's defective vision was 
caused by eye damage sustained from disease or injury 
sustained in-service.  As such, there is no medical evidence 
showing a nexus or link between the veteran's current 
defective vision, including light sensitivity, and service.  

The only evidence of record to support the veteran's claim of 
service connection for a defective vision is the veteran's 
written contentions.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  In other words, what is needed to 
well-ground the veteran's claim is medical evidence showing 
that his current defective vision is related to service.  By 
this decision, the Board is informing the veteran that 
medical evidence of medical causation is required to render 
his claim well grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

C.  Verruca Vulgaris and Skin Disorder

The SMRs include treatment records, dated in March 1985, 
revealing that 3 moles were removed from the right side of 
the neck.  Treatment records dated in June and July 1986 
include diagnoses of verruca vulgaris on the left knee.  
Records from a dermatology clinic records, dated in October 
1987, show that the veteran was diagnosed with verruca 
vulgaris lesions on the left knee and right palm, and a brown 
pigmented papular mole with regular borders and color.  In 
October 1994 a treatment record shows the veteran was 
diagnosed with a fungal infection of the groin.  A January 
1996 clinical record shows the veteran was assessed with 
verruca vulgaris on the left knee and right hand. 

The relevant post-service medical records begin with an 
August 1996 VA general medical examination report, which 
noted the veteran's complaints of having wart-like blotches 
since 1992.  The relevant diagnosis was "[s]kin condition, 
quiescent on this examination.  From this description, having 
the appearance of warts.  None visualized on this 
examination."  

A November 1997 VA miscellaneous examination report notes 
that the veteran presented with a history of pruritus and 
skin rash since active duty service, which occurs on the 
forearms, underarms, and legs.  Objectively, there were 
several verruca vulgaris on his right hand.  There are also 
large, erythematous, dry, slightly scaly areas on the medial 
thigh all the way down to his knees.  Marks from excoriation 
due to itching were present.  Aside from the legs, no other 
areas of the body were affected by the lesions.  The 
diagnosis was "[c]hronic pruritic rash, etiology not known.  
Certainly what I saw today could be a xerosis but if a 
precise diagnosis is necessary, then a dermatological 
specialty examination will be needed."

Concerning the issue of entitlement to service connection for 
verruca vulgaris of the right hand, the Board finds, in the 
first instance, that the veteran's claim is well grounded.  
That it, the claim is plausible; meritorious on their own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Grivois, 
6 Vet. App. at 140; Murphy, 1 Vet. App. at 81.  Moreover, as 
the SMRs and post-service medical records demonstrate that 
the veteran has had verruca vulgaris on his right hand 
throughout his active duty service, and that it has persisted 
to the present, service connection for verruca vulgaris of 
the right hand is warranted.  

The Board now turns to the analysis of the veteran's claim of 
entitlement to service connection for a skin disorder other 
than verruca vulgaris, specifically, a pruritic rash.  Upon 
review of the evidence of record, the Board finds that the 
veteran's claim of entitlement to service connection for a 
pruritic rash is not well grounded.  The medical evidence 
shows that the veteran has a current diagnosis of a pruritic 
rash, as explained by a November 1997 VA examination report.  
However, there is no medical evidence relating the veteran's 
current pruritic rash to service.  Absent medical evidence of 
a nexus or link between his currently diagnosed pruritic rash 
and service, the veteran's claim for service connection is 
not well grounded.  Furthermore, as there is no medical 
evidence of a chronic pruritic rash during service or after 
service until November 1997, more than one year after 
discharge service, there is not sufficient evidence to well 
ground the veteran's claim on the basis of continuity of 
symptomatology under Savage.  The veteran was evaluated for a 
fungal infection of the groin while on active duty, but there 
is no post-service diagnosis of this particular type of skin 
disorder.

The veteran contends that he is entitled to service 
connection for a skin disorder other than verruca vulgaris, 
namely, a pruritic rash.  However, as a matter of law, the 
veteran's statements to this effect do not satisfy the 
medical diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu 
2 Vet. App.  at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed to well-ground the veteran's claim is medical 
evidence showing that such his diagnosed pruritic rash is 
related to service.  By this decision, the Board is informing 
the veteran that evidence of a medical causation is required 
to render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette, 8 Vet. App. 69.

D.  Bilateral Ankle Disorder

The SMRs include a June 1991 treatment record showing the 
veteran was seen for complaints of left foot pain; tenderness 
was elicited upon palpation of the left foot.  A November 
1993 podiatry consultation report shows that he complained of 
right ankle pain and locking at 90 degrees while ambulating; 
the provisional diagnoses were ankle pain and locking by 
history and rule out tendonitis.  An examination of the ankle 
was made.  The assessment was midfoot pain of unknown 
etiology.  A contemporaneous radiology report of the right 
ankle revealed no evidence of a fracture or dislocation, the 
ankle mortise appeared intact, and there was no evidence of 
arthritic or inflammatory change; the conclusion was a normal 
ankle.

Turning to the post-service medical records, an October 1996 
VA podiatry examination report did not include any complaints 
or findings relevant to the ankle.  An October 1996 general 
medical examination report notes the veteran's history of 
bilateral ankle pain.  An examination of the ankles revealed 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees, 
and the X-rays of the ankles were noted to be within normal 
limits.  The diagnosis was chronic bilateral ankle sprains.  
A contemporaneous radiology report revealed the bilateral 
ankle mortise to be within normal limits, that there were no 
soft tissue abnormalities, no evidence of recent or old 
fractures, and no changes consistent with arthritis were 
visible; the ankles were described as normal. 

A November 1997 VA podiatry examination report notes that the 
ankles were nontender and without swelling or erythema.  
Dorsiflexion was 20 degrees on the right and left, while 
plantar flexion was 17 degrees on the right and 16 degrees on 
the left.  There was no diagnosis relevant to the ankles.  

VA podiatry and joint examination reports dated in August 
1998 do not refer to any disease or injury affecting the 
ankles.  

The Board concludes that the evidence of record is 
insufficient to render the veteran's claim of entitlement to 
service connection for a bilateral ankle disorder well 
grounded.  Although an October 1996 VA examination report 
diagnosed the veteran with chronic bilateral ankle sprains, 
there is no medical evidence linking such a diagnosis to a 
disease or injury incurred in service.  Without medical 
evidence of a nexus or link between his currently diagnosed 
bilateral ankle disability and service, the veteran's claim 
for service connection is not well grounded. 

The veteran's maintains that he should be afforded service 
connection for a bilateral ankle disorder.  However, as a 
matter of law, the veteran's statements in connection with 
such contention do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  See Espiritu 2 Vet. App.  at 494-95 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed to well-ground the 
veteran's claim is medical evidence showing that such a 
bilateral ankle disorder is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of medical causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette, 8 Vet. App. 
69.
II.  Service-Connected Disabilities - Rating Claims

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings for the following service-
connected disabilities: bilateral knee disability 
(noncompensable disability rating assigned); irritable bowel 
syndrome (noncompensable disability rating assigned); post-
traumatic headaches (noncompensable disability rating 
assigned); and maxillary sinusitis (10 percent disability 
rating assigned).  As such, these claims for a higher ratings 
are well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran has also filed increased rating claims for 
thoracic spine disability (20 percent disability rating 
assigned), pes cavus (10 percent disability rating assigned), 
and a left varicocele (10 percent disability rating 
assigned).  The Court has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the service medical records, VA examination 
reports and radiology reports, and the veteran's written 
statements.  

As was previously noted, pursuant to a December 1996 rating 
decision, the veteran was initially granted service 
connection for bilateral knee disability (noncompensable 
disability rating assigned), irritable bowel syndrome 
(noncompensable disability rating assigned), post-traumatic 
headaches (noncompensable disability rating assigned), 
maxillary sinusitis (noncompensable disability rating 
assigned), thoracic spine disability (20 percent disability 
rating assigned), pes cavus (10 percent disability rating 
assigned), and a left varicocele (10 percent disability 
rating assigned), all effective June 1, 1996.  In accordance 
with a March 1998 rating decision, the veteran's maxillary 
sinusitis disability rating was increased to 10 percent, 
effective May 27, 1997.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Bilateral Knee Disability

The veteran's SMRs show he had pain over the right patella in 
August 1985 after a motorcycle accident.  An X-ray 
examination at that time revealed a normal knee.  In August 
1988 the veteran presented with complaints of right knee pain 
and discomfort, and there were objective observations of 
swelling, edema, and tenderness, but X-rays were noted to be 
normal.  An August 1992 treatment record shows the veteran 
was seen for right knee pain; the assessment was tendonitis 
of right leg.  A contemporaneous X-ray report was normal.  

An August 1996 VA general medical examination report notes 
the veteran's history of having knee pain since 1993, but 
there is no history of surgery or arthroscopy.  Range of 
motion was to 115 degrees of flexion for the right knee and 
100 degrees left of flexion for the left knee.  X-rays of 
both knees were noted to be within normal limits.  The 
relevant diagnosis was arthralgia of both knees.  A 
contemporaneous VA radiology report revealed no abnormalities 
of the soft tissues or regional bony structures, and there 
was no joint effusion visible.  The study was described as 
normal.

A November 1997 VA orthopedic examination report notes that 
the veteran's claims file was reviewed and recites the 
veteran's complaints of chronic pain and discomfort 
concerning his knees.  Objectively, the knees showed no 
erythema or effusion.  There was tenderness medially in both 
knees along the edge of the patella.  Range of motion was 
measured to 0 degrees of extension and to 115 degrees of 
flexion.  There was no crepitus or instability.  The 
diagnosis was bilateral knee pain, probably secondary to 
chondromalacia patella. 

An August 1998 VA orthopedic examination report recounts the 
veteran's complaints of bilateral knee pain accompanied by 
increased pain with walking and squatting, as well as popping 
and snapping.  The veteran reported using Ibuprofen for pain, 
and that flare-ups occur with strenuous activity.  During 
flare-ups there is no functional impairment, as the veteran 
does not use crutches, braces, canes, or special shoes.  His 
knees do not interfere with his usual occupation or daily 
activities.  Objectively, there was no soft tissue swelling 
or discoloration.  Range of motion was to 140 degrees of 
flexion and to 0 degrees of extension.  There was no gross 
ligamentous injury to either knee, no derangement was noted, 
and McMurray's test was negative.  The diagnosis was 
intermittent muscular strain to both knees.  The examiner 
further commented that the veteran ambulated without 
difficulty and that repeated flexion and extension of the 
knees did not result in a decrease of range of motion. 

The veteran's bilateral knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  This Code 
enunciates the guidelines for rating recurrent subluxation, 
lateral instability, or other impairment of the knee, and 
provides for a 30 percent disability rating for severe 
impairment, a 20 percent disability rating for moderate 
impairment, and a 10 percent disability rating for slight 
impairment.  

A review of the medical evidence shows that the veteran 
suffers from some bilateral knee pain and tenderness, but 
this was not noted to affect his ability to work or ambulate.  
There is no medical evidence of edema, effusion, crepitus, 
locking, instability, or subluxation.  Without objective 
medical evidence of instability, subluxation, or any other 
functional impairment of either knee, the existence of pain 
and tenderness, in an of themselves, are not enough to afford 
the veteran even the minimum compensable disability rating of 
10 percent for slight impairment under Diagnostic Code 5257.

The Board has also considered Diagnostic Codes 5258, 5259, 
5260, and 5261under 38 C.F.R. § 4.71a.  However, as the 
veteran does not exhibit semilunar dislocation of cartilage 
with frequent episodes of locking, pain, effusion, removal of 
semilunar cartilage; or compensable limitation of flexion or 
extension, a compensable rating is not warranted.

Diagnostic Codes 5003 and 5010 are not applicable because 
there is no X-ray evidence of arthritis in the knees.  See 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 
(1997).

In addition, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the affect of weakness, fatigability, 
incoordination, and pain on movement may have with respect to 
functional loss.  The medical evidence of record does not 
show that the veteran suffers from any symptoms other than 
general pain and tenderness.  Although the veteran complained 
of increased pain, flare-ups, and functional loss with 
prolonged activity involving his knees, the medical does not 
objectively show that this is the case.  Indeed, the August 
1998 VA orthopedic examination report indicated that there 
was no decrease in range of motion of the knees even after 
repeated extension and flexion.  Without evidence of 
additional evidence of increased pain on motion, weakness, 
fatigability, and incoordination resulting in functional 
loss, there is no basis with which to afford the veteran a 
compensable disability rating pursuant to 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.

Therefore, upon consideration of the medical evidence and the 
applicable laws and regulations, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for bilateral arthralgia of the knees.

B.  Irritable Bowel Syndrome

An August 1996 general medical examination report notes that 
the veteran had an eight year history of irritable bowel 
syndrome, with considerable flatulence, cramping every 8 to 
10 hours, and abdominal distress twice weekly.  He denied 
diarrhea, but he indicated that constipation was an ongoing 
problem.  The relevant diagnosis was irritable bowel 
syndrome.  A barium enema X-ray examination of the lower 
gastrointestinal tract was normal.

A March 1997 VA gastrointestinal examination report recounts 
the veteran's history of rectal bleeding due to fissures.  He 
complained of mid-abdominal pain three or four times a week 
and a significant amount of gas, but it did not appear to be 
associated with constipation or diarrhea, although he had 
constipation on occasion.  The relevant diagnosis was 
"[a]bdominal pain of unknown etiology.  This certainly is 
consistent with irritable bowel syndrome." 

A November 1997 VA intestine examination report recites the 
veteran's complaints of upper abdominal distress with 
substernal heartburn about two or three times a week, which 
improved with Tums or Rolaids, as well as a more constant, 
gassy and crampy pain in the mid to lower abdomen.  Bowel 
movements were reported to be regular; the veteran denied 
diarrhea, but he indicated that he had occasional 
constipation.  The diagnoses were irritable bowel syndrome, 
upper abdominal discomfort, and heartburn probably consistent 
with acid-pepsin disease. 

An August 1998 VA examination of the stomach and duodenum 
report explains that the veteran complained of an upset 
stomach and belching for three years, for which he has used 
Tums and Pepto-Bismol, which occasionally helps to relieve 
the symptoms.  The veteran also complained of intermittent 
diarrhea and constipation, as well as episodes of abdominal 
distention, but there were no complaints of colic, nausea, or 
vomiting.  Objectively, there were no signs of anemia, or of 
pain or tenderness in the abdomen.  The diagnosis was 
"[e]pisodes of intermittent gastritis with occasional 
hematemesis and a history of fissures [and] skin tags.  It 
sounds as though he may have some component of an irritable 
bowel disease."  

An August 1998 VA intestine examination notes that the 
complaints were similar to those mentioned in the 
contemporaneous stomach and duodenum examination. The veteran 
complained of having episodes of diarrhea and constipation, 
but no nausea or vomiting.  Physical examination revealed no 
evidence of malnutrition, anemia, or other disability, and 
there was no abdominal pain.  The diagnosis was as follows: 
"The possibility of irritable bowel syndrome cannot be 
excluded."  

A September 1998 addendum to the VA stomach/duodenum and 
intestine examination reports states that "[b]ased upon this 
gentleman's previous complaints, irritable bowel syndrome is 
most likely."

The veteran's irritable vowel syndrome is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7319, which, in pertinent 
part, provides for a noncompensable disability rating if the 
irritable bowel syndrome symptoms are mild, characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent disability rating is for 
assignment if the irritable bowel syndrome symptoms are 
moderate and entail frequent episodes of bowel disturbance 
with abdominal distress.  The maximum 30 percent rating is 
assignable if the symptoms are severe, characterized by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. 

A review of the medical evidence reveals that although the 
veteran suffers from intermittent symptoms of abdominal 
distress, cramps, gas, as well as occasional diarrhea and 
constipation, such symptoms are not shown to occur 
frequently.  As such, the medical evidence fails to 
demonstrate that the veteran suffers from moderate symptoms 
of frequent episodes of bowel disturbance with abdominal 
distress consistent with the schedular criteria for a 10 
percent disability rating.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating.  

C.  Post-Traumatic Headaches

The SMRs show that the veteran was involved in a motorcycle 
accident that caused him to hit the back of his head while 
not wearing a helmet; the veteran was diagnosed with a mild 
concussion.  A February 1990 magnetic resonance imaging 
report (MRI) of the brain was normal.

An August 1996 VA general medical examination report recounts 
the history of a head concussion during service and the 
veteran's complaints of headaches ever since, once or twice 
weekly, lasting one day in duration.  The headaches are 
characterized as being a dull aching, but not incapacitating.  
No associated nausea or eye changes were reported.  The 
diagnosis was a head concussion with residual headaches, not 
incapacitating. 

A March 1997 VA brain examination report notes that the 
veteran had a concussion during service.  The veteran has 
complained of headaches since the in-service concussion, and 
that these headaches have become more frequent over time, 
occurring two to three times a week.  These headaches have 
not caused him to miss work, although they do slow him down.  
None of his headaches are accompanied by an aura, 
lacrimation, or rhinorrhea.  The veteran's history of 
sinusitis was noted.  There were no objective findings, 
except for some mild maxillary sinusitis.  The diagnoses were 
a history of concussion, post-traumatic headaches, and 
possible sinus headaches in addition to the post-traumatic 
headaches.  

A November 1997 VA neurological examination report notes the 
veteran's history of having a concussion during service and 
the complaints of chronic headaches thereafter.  The 
headaches were reported to occur once a week.  Neurological 
examination was normal.  The diagnoses were status post head 
injury and concussion, with a normal neurological 
examination, and post-traumatic musculoskeletal headaches. 

An August 1998 VA neurological examination report recites the 
veteran's complaints of having headaches one to three times a 
week and a migraine headache once every other month.  The 
physical examination was described as unremarkable and the 
neurological examination was characterized as intact.  The 
diagnosis was headaches by history.

Initially, the Board observes that the veteran has never been 
diagnosed with migraine headaches, nor has he been service-
connected for migraine headaches.   Nevertheless, the RO 
rated his service-connected headaches, and assigned a 
noncompensable disability rating, under the regulations 
provided for evaluating migraine headaches pursuant to 
38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Board notes 
that, given the history of a head injury and the absence of a 
diagnosis of migraine syndrome, rating the veteran's 
headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8045 
would be more inappropriate.  Consideration of Code 8100 
would not result in a favorable determination; there is no 
medical evidence of headaches that are prostrating in nature. 

The Board observes that the medical evidence shows that the 
veteran suffered from brain trauma in the form of a 
concussion during service, and that he was diagnosed with 
post-traumatic headaches after service based on the history 
of his concussion in service.  Therefore, the appropriate 
regulation for rating the veteran's post-traumatic headaches 
is found under 38 C.F.R. § 4.124(a), Diagnostic Code 8045, 
which provides the schedular criteria for rating brain 
disease due to trauma.  Diagnostic Code 8045 provides, in 
pertinent part, that:

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated as 10 
percent disabling and no more under diagnostic code 
9304.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain 
trauma.

As the veteran is service-connected for post-traumatic 
headaches based on his history of a concussion in service, 
the Board finds that the assignment of the maximum 10 percent 
disability rating available under Diagnostic Code 8045 is 
warranted.  As there is no evidence of multi-infarct dementia 
or evidence to show that the veteran suffers from migraine 
headaches related to service, the assignment of a disability 
rating in excess of 10 percent for post-traumatic headaches 
is not warranted.

D.  Maxillary Sinusitis

An August 1996 VA general medical examination report notes 
that the veteran suffered from chronic sinusitis two out of 
every three weeks, but there was no associated asthma, 
bronchitis, or other respiratory infection.  Sinus pain was 
reported to surround the eye, and was separate in nature from 
his post-traumatic headaches.  The veteran denied that his 
sinusitis symptoms were incapacitating.  The diagnosis was 
chronic sinusitis, mild.  A contemporaneous VA radiology 
report revealed mild mucosal thickenings in both maxillary 
antra, suggestive of mild sinusitis; the remaining sinuses 
were normal.  The impression was mild chronic maxillary 
sinusitis.

A March 1997 VA nose and sinuses examination report recounts 
the veteran's history of chronic sinusitis, and notes that 
the veteran has never been prescribed antibiotics.  
Objectively, the external nose vestibule appeared normal, and 
the right and left nasal cavities showed no nasal discharge.  
However, the mucosa was somewhat inflamed and erythematous, 
and there was mild maxillary sinus tenderness.  The diagnoses 
were a history of chronic sinusitis and chronic rhinitis.  A 
contemporaneous March 1997 VA brain examination report notes 
the veteran's history of sinusitis.  Objectively, the veteran 
appeared to be suffering from mild maxillary sinusitis.  The 
relevant diagnosis was possible sinus headaches in addition 
to the post-traumatic headaches.  

A November 1997 VA examination report of the nose, sinus, 
larynx, and pharynx notes the veteran's complaints of 
drainage, sniffling, and stuffiness.  Frontal headaches were 
reported to occur once or twice a week.  He denied any 
antibiotic therapy.  Objectively, the sinuses were nontender, 
but the nose showed some crusting and the mucosa was 
erythematous.  A February 1997 X-ray was noted to show normal 
paranasal sinuses.  The diagnoses were chronic rhinitis and 
history of chronic sinusitis. 

An August 1998 VA examination report of the nose, sinus, 
larynx, and pharynx recites the veteran's complaints of 
having a constant stuffy and runny nose, and well as some 
interference with breathing at times of exacerbation.  
Episodes of stuffiness and runny nose occur every one to two 
weeks, and he has been taking Claritin to relieve his 
symptoms.  Once every other month the veteran experiences 
some yellow-green discharge.  No periods of incapacitation 
were noted.  Objectively, there was some slight blood 
staining over the right nasal septum, which was slightly 
dried.  The diagnosis was episodes of sinusitis with probable 
congestion and stuffiness.  

The veteran's service-connected maxillary sinusitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513.  The Board 
notes that that substantive changes were made to the 
schedular criteria for maxillary sinusitis, effective October 
7, 1996.  61 Fed. Reg. 46720 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  As this case has been pending since 
July 1996, the veteran's claim for a higher disability rating 
will be considered under the criteria in effect prior to, and 
after, October 7, 1996.

Prior to October 7, 1996, the veteran's service-connected 
sinusitis is rated under 38 C.F.R. §§ 4.96, 4.97, Diagnostic 
Code 6513 (1996), which provides for a 30 percent disability 
rating when there are severe symptoms, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 10 
percent rating is for application when there are moderate 
symptoms, with discharge or crusting or scabbing, and 
frequent headaches.  

Under the revised criteria, a 30 percent disability rating is 
for application when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent disability rating is for application 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6513 (1999). 

After review of the medical evidence on file, the Boars finds 
that a disability rating in excess of 10 percent under either 
the old or new criteria is not warranted.  Considering first 
the application of the old criteria, the assignment of a 30 
percent rating requires that the veteran have frequent 
incapacitating recurrences of sinusitis with severe and 
frequent headaches, accompanied by purulent discharge or 
crusting.  As the medical evidence reveals that his sinusitis 
is not incapacitating and does not cause severe and frequent 
headaches due to sinusitis - indeed, the veteran has 
consistently denied that incapacitating episodes occur - a 30 
percent rating is not warranted.

Under the revised criteria, the Board also concludes that a 
disability rating in excess of 10 percent is also not 
warranted.  The assignment of a 30 percent rating under the 
revised criteria requires that the veteran meet one of two 
alternative sets of symptoms: three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  As the veteran does not 
suffer from incapacitating episodes, nor has his sinusitis 
ever been treated with antibiotics, the assignment of a 30 
percent rating on this basis is clearly not warranted.  
Alternatively, although the veteran has been diagnosed with 
chronic sinusitis, and there is varying objective evidence of 
crusting, erythematous and inflamed mucosa, sinus tenderness, 
X-ray evidence of maxillary sinusitis, and subjective 
complaints of sinus headache, pain, and frequent runny nose 
and stuffiness, the medical evidence does not show that his 
symptoms of sinusitis are productive of more than six non-
incapacitating episodes per year.  The claims file does not 
include any VA or private clinical records indicating that 
the veteran was seen for any episodes of sinusitis, nor have 
the VA examiners suggested that the veteran's sinusitis 
occurs with such frequency.

In accordance with the foregoing reasons, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a disability rating in excess of 10 percent for maxillary 
sinusitis.

E.  Thoracic Spine Disability

The December 1996 RO rating decision granted service 
connection for a thoracic spine disability and assigned a 20 
percent disability in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5291.  The rating decision 
explained that the veteran's SMRs show he injured his 
thoracic spine as a result of a motorcycle accident during 
service.  The veteran's representative contends that the 
veteran should be granted an increased disability rating by 
application of Diagnostic Code 5293, which may provide for a 
disability rating in excess of 20 percent with certain 
symptoms of intervertebral disc syndrome.  

An August 1996 VA radiology report revealed an anterior wedge 
deformity at the T11 vertebral body, likely an old 
compression fracture.  A contemporaneous VA general medical 
examination report included range of motion of the lumbar 
spine, as follows: forward flexion was to 60 degrees; 
backward extension to 10 degrees; lateral flexion to 20 
degrees to right and left; and lateral rotation was to 30 
degrees to the right and left.  The relevant diagnosis was X-
ray evidence of a compression deformity at T11, likely an old 
compression fracture.

A March 1997 VA spine examination report notes the veteran's 
complaints of worsening back problems, manifested by a dull 
ache everyday, morning stiffness, and increased pain with 
bending and twisting, but there is no radiation of pain, 
weakness, or numbness down the legs.  Objectively, there were 
no postural abnormalities, no fixed deformity, and the 
musculature of the back was normal.  There was some 
tenderness elicited with palpation to the mid-thoracic and 
lower thoracic spine.  Range of motion testing demonstrated 
the following: forward flexion to 60 degrees, with complaints 
of stiffness and soreness; backward extension to 10 degrees; 
left lateral flexion to 15 degrees and right lateral flexion 
to 12 degrees, both associated with complaints of pain and 
wincing at the extremes of range of motion; and right and 
left rotation to 20 degrees, with complaints of pain.  The 
examiner specifically opined that there was evidence of pain 
on motion.  The examiner commented that he had reviewed and 
compared the radiology reports in August 1996, February 1997, 
and March 1997, and opined that there was no compression 
deformity at T-11.  The relevant diagnosis was low back pain 
secondary to musculoligamentous strain.  The examiner further 
commented that although he does not believe that the 
veteran's service-connected back disability is related to an 
old compression fracture, he is nevertheless convinced that 
the veteran's back disability is service-connected.

A November 1997 VA spine examination report notes that the 
claims file was reviewed.  The veteran complained of 
increasing back pain, pain with motion or use, as well as 
fatigue, weakness, and incoordination associated with flare-
ups, but denied any radicular pain or leg weakness.  
Objectively, the spine was tender at T11 and T12, straight 
leg raising was negative, but there was no fixed deformity or 
muscle spasm.  Forward flexion was to 55 degrees with 
complaints of pain, right and left lateral flexion was to 8 
degrees, rotation to the right and left was 15 degrees, and 
backward extension was to 8 degrees.  The diagnoses were: 
lumbosacral area low back pain probably due to 
musculigamentous strain; and one radiology report of a T11 
compression fracture not confirmed by a later radiology 
report.

An August 1998 VA spine examination report recounts the 
veteran's history of injuring his back in service and current 
complaints of daily back pain and stiffness, as well as 
flare-ups once a month that do not cause functional 
impairment.  Range of motion testing revealed that although 
he could forward flex between 0 degrees and 80 degrees, it 
was difficult.  Posterior extension was from 0 degrees to 20 
degrees, right and left lateral flexion was from 0 degrees to 
20 degrees, and right and left rotation was from 0 degrees to 
25 degrees.  The spine was not observed to be painful on 
motion, and there was no fatigue, weakness, or lack of 
endurance following repetitive maneuvers, nor was there spasm 
or tenderness.  There were no postural abnormalities or fixed 
deformity, the musculature of the back was strong, and no 
neurological abnormalities were noted.  The diagnosis was 
intermittent muscular back strain with an old T11 wedge 
compression fracture.  

As was alluded to previously herein, a December 1996 RO 
rating decision granted service connection for a thoracic 
spine disability and assigned a 20 percent disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5291, on the basis that the veteran suffered a compression 
fracture of the thoracic spine at T11 as a result of a 
motorcycle accident during service.  

The schedular criteria for rating the residuals of a vertebra 
fracture can be found under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  This regulation provides that a 100 percent 
disability rating is for assignment when there is cord 
involvement and the veteran is bedridden or requires long leg 
braces.  A 60 percent rating is assignable without cord 
involvement but when there is abnormal mobility requiring a 
neck brace.  This Diagnostic Code further provides that 
"[i]n other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body."

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 
maximum 10 percent disability rating is assignable for 
limitation of motion for the dorsal (thoracic) spine, for 
either severe of moderate limitation of motion.

Although the medical evidence shows that the veteran suffers 
from an old compression fracture that appears to be healed 
and without current deformity, the veteran is still entitled 
to a 10 percent disability rating afforded such a deformity 
under Diagnostic Code 5285, and an additional 10 percent 
under Code 5291, as there is also at least moderate 
limitation of motion of the thoracic spine.  The Board 
concludes, however, that the medical evidence does not 
support a disability rating in excess of 20 percent.  In 
support of this conclusion, the Board notes that the 10 
percent ratings for a vertebral deformity and limitation of 
motion of the thoracic spine are the maximum ratings allowed 
under Codes 5285 and 5291, respectively.

In coming to this conclusion, the Board has considered the 
application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. 202, and the affect of complained flare-ups and 
associated weakness, fatigability, incoordination, and pain 
on movement he may have with respect to functional loss.  The 
medical evidence of record does not show that the veteran 
suffers from any symptoms other than limitation of motion, 
general pain and tenderness, and intermittent instance of 
pain on motion.  Although the veteran complained of increased 
pain, flare-ups, and functional loss with prolonged activity 
involving his back, the medical evidence does not 
consistently show that this is the case.  Indeed, the August 
1998 VA spine examination report indicated that there was no 
pain, spasm, tenderness, fatigue, weakness, or lack of 
endurance following repetitive maneuvers.  To the extent the 
veteran experiences symptoms such as pain, tenderness, or 
weakness, such symptoms are contemplated by the 20 percent 
disability rating assigned to him under Diagnostic Codes 5285 
and 5291.  Without more consistent medical evidence of 
increased pain on motion, weakness, fatigability, and 
incoordination resulting in additional functional loss, there 
is no basis with which to afford the veteran a disability 
rating in excess of 20 percent pursuant to 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.

The veteran's representative contends that the veteran's 
service-connected thoracic spine disability should be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the regulation 
that provides the schedular criteria for intervertebral disc 
syndrome, and be afforded a disability rating in excess of 20 
percent thereunder.  However, service connection is not in 
effect for disc disease of the thoracic spine and, in any 
event,  the medical evidence does not even show that the 
veteran suffers from muscle spasm, absent ankle jerk, or any 
other neurological symptoms characteristic of intervertebral 
disc syndrome delineated in Diagnostic Code 5293.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5288, as they also are relevant to the 
veteran's service-connected thoracic spine disability and 
provide for disability ratings in excess of 20 percent.  
However, as the medical evidence does not show that he has 
ankylosis, these Diagnostic Codes are inapplicable.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim of entitlement to a disability 
rating in excess of 20 percent for a thoracic spine 
disability.

F.  Pes Cavus

An August 1996 VA radiology report revealed no evidence of 
fracture, soft tissue abnormality, or other abnormality of 
the feet.

An October 1996 VA orthopedic examination report includes a 
review of the veteran's bilateral foot problems in service 
and notes the veteran's complaints of having pain daily, 
particularly at the arches, and swelling.  With arch supports 
he could stand as long as 30 minutes, but he could only stand 
for 15 minutes without arch supports.  Objectively, an 
elevated arch was noted.  Appearance was normal, there was no 
deformity or problems with gait, and function appeared to be 
okay.  He could rise on his heels and toes, but he did have 
pain on squatting and on pronation at about 45 degrees, 
bilaterally.  There were no secondary skin or vascular 
changes observed.  The diagnosis was pes cavus deformity of 
the feet. 
A November 1997 VA orthopedic examination report notes that 
the claims file was reviewed.  The veteran complained of pain 
across the dorsa or both feet when weightbearing only.  It 
was noted that he had pain with any walking, and could not 
run, but he was able to walk nonetheless.  It was further 
reported that the veteran had stiffness and fatigue the 
longer he walked, and that the pain progressively worsened, 
but he denied using crutches or braces.  Objectively, the 
skin appeared normal, as did his gait and station.  He could 
stand on his toes and heels, although there was difficulty in 
squatting.  Pain was associated with standing on his toes and 
during squatting.  There was tenderness over the dorsa of the 
feet along the metatarsophalangeal joints and proximal to 
that along the phalanges.  There was no tenderness other than 
over the dorsum of the foot, there were no significant 
callous formations, and the ankles showed no swelling or 
erythema, and were nontender.  The arches were high 
bilaterally.  Dorsiflexion was to 20 degrees on the right and 
left, while plantar flexion was to 17 degrees on the right 
and to 16 degrees on the left.  The diagnoses were chronic 
forefoot pain and high arches.

An August 1998 VA orthopedic examination report notes the 
veteran's history and complaints of bilateral foot pain, 
weakness, stiffness and swelling.  Pain occurs daily.  The 
veteran also takes Motrin and wears shoe inserts, which help 
to relieve his symptoms.  Flare-ups occur two or three times 
a week, which are alleviated by getting off his feet, 
although functional impairment associated with such flare-ups 
is denied by the veteran.  The veteran stated that his usual 
occupation and daily activities are not affected.  
Objectively, the veteran had strong appearing feet with no 
evidence of flatfeet or any arch deformities.  His posture on 
standing, sitting, and rising on his heels and toes was 
unremarkable.  There were no skin or vascular changes and the 
joints of the feet were not observed to be painful.  There 
was no evidence of hammertoe or clawfoot deformity.  The 
diagnosis was intermittent muscular strain in both feet.  

The veteran's service-connected pes cavus is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5278.  The schedular 
criteria under this regulation provides for a maximum 50 
percent disability rating when there is bilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  A 30 percent disability rating is assignable when 
the preceding symptoms are unilateral.  A 30 percent 
disability rating may also be assigned when there is a 
tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, and definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.

The Board has reviewed the evidence of record and finds that 
a disability rating in excess of 10 percent in not warranted.  
There is no medical evidence demonstrating that the veteran 
suffers from symptoms listed in the schedular criteria under 
Diagnostic Code 5278 for the next higher rating, 
specifically, that all toes tend toward dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, or marked tenderness under 
metatarsal heads.  The veteran's symptoms, which consist of 
some but not marked tenderness under the metatarsal heads, 
pain on squatting, and limitation of plantar flexion, are 
more consistent with the schedular criteria for a 10 percent 
disability rating.  

The Board has also considered Diagnostic Codes 5271, 5276, 
5283, and 5284, as they may provide the veteran with an 
alternate means for attaining a disability rating in excess 
of 10 percent.  However, as the medical evidence shows that 
the veteran does not suffer from marked limitation of motion 
of the ankle, flatfeet, malunion or nonunion of the tarsal or 
metatarsal bones, or severe or moderately severe foot 
injuries, these codes are inapplicable.

Further, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, and the 
affect of pain on motion, weakness, fatigability, and 
incoordination that the veteran may have with respect to 
functional loss, including during flare-ups.  Indeed, it is 
doubtful that the veteran could be afforded a 10 percent 
disability without considering such factors, as there is no 
medical evidence showing that he suffers from great toe 
dorsiflexion or any limitation of dorsiflexion at the ankle, 
which are symptoms listed under the schedular criteria of 
Diagnostic Code 5278 for assigning 10 percent disability 
rating.  There is no objective medical evidence to show that 
pain, weakness, or any other of the DeLuca factors result in 
any additional functional limitation to a degree that would 
support a rating in excess of 10 percent at this time.

G.  Left Varicocele

A December 1996 RO rating decision granted service connection 
for a left varicocele based on the SMRs, which showed that 
the veteran underwent surgical repair for a left varicocele, 
and post-service medical records showing the varicocele had 
recurred and was tender and painful.  The RO rated the 
veteran's left varicocele, by analogy (38 C.F.R. § 4.20), to 
38 C.F.R. § 4.114, Diagnostic Code 7338, which provides the 
guidelines for rating an inguinal hernia, and assigned a 10 
percent disability rating.  

An October 1996 VA compensation examination report recites 
the veteran's medical history relevant to his varicocele and 
complaints of testicular pain.  Objectively, there was no 
evidence of any left-side testicular atrophy, although the 
varicocele was palpable with some vascular venous distention.  
The diagnosis was left varicocele with pain and tenderness 
noted.

A November 1997 VA genitourinary examination report indicates 
that the claims file was reviewed with respect to the 
veteran's history of having a varicocele.  The veteran 
claimed that his testicles are always tender, occasionally 
ache, are have episodes of severe pain for minutes at a time.  
Objectively, the veteran's left testicle was exquisitely 
tender.  The diagnoses were status post varicocelectomy, and 
left scrotal swelling consistent with a varicocele, markedly 
tender.

An August 1998 VA genitourinary examination report notes the 
veteran's history of having a left varicocele in service.  
Sexual function was reported to be unimpaired.  On physical 
examination, the left testicle was much larger than the right 
testicle, and was slightly uncomfortable.  The examiner 
commented that it appears there is a varicocele present, and 
that he may also have a hydrocele.  The diagnosis was 
recurrence of a left varicocele, as well as numerous 
involuntary emissions of prostate versus seminal fluid.  

Initially, the veteran's service-connected left varicocele is 
rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524.  
Pursuant to Diagnostic Code 7523 a 20 percent disability 
rating is warranted for complete atrophy of both testes, and 
a zero percent rating is warranted for the complete atrophy 
of only one testicle.  Pursuant to Diagnostic Code 7524, the 
removal of both testicles provides is rated 30 percent, while 
the removal of one testicle is noncompensable.  As the 
veteran's left varicocele has not resulted in the complete 
atrophy or loss of both testes, a compensable disability 
rating under these regulations is precluded.  

However, the Board notes that the veteran's disability may be 
rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
which provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.  As the veteran suffers from a recurrence of a 
status post left varicocele that is observed to be 
objectively tender and painful, a 10 percent disability 
rating pursuant to Diagnostic Code 7804 is warranted.  
However, as 10 percent is the maximum rating available under 
this code, a rating in excess of 10 percent is precluded.

The Board notes that the RO also rated the veteran's left 
varicocele, by analogy, to 38 C.F.R. § 4.114, Diagnostic Code 
7338, which provides the guidelines for rating an inguinal 
hernia.  While the Board finds that Diagnostic Code 7804 is a 
more appropriate analogy for rating purposes, consideration 
will also be given to this latter diagnostic code.  
Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it necessitates any form of support.  There is no 
medical evidence to suggest that the veteran's varicocele 
necessitates any form of support.

In accordance with the preceding analysis, the preponderance 
of the evidence is against the veteran's claim of a 
disability rating in excess of 10 percent for a left 
varicocele.

H.  Conclusion

The Board finds that with respect to the disability ratings 
continued or assigned herein accurately reflect the level of 
disability encountered for any given time, consistent with 
the requirements of Fenderson.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disabilities at 
issue have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. 218.

Finally, to the extent that the foregoing decision did not 
afford the relief requested by the veteran, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a more favorable resolution 
of the appeal on those issues. 

III.  Entitlement to an advisory medical opinion and
a thorough and contemporaneous examination

The veteran has petitioned for relief requesting entitlement 
to an advisory medical opinion and to thorough and 
contemporaneous examinations.  Upon a review of the evidence, 
and after considering the appropriate law and regulations, 
and decisions of the Court, it is the Board's decision that 
this petition for relief must be denied. 

In relevant part, 38 U.S.C.A. §  7109 provides:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  
(Emphasis added.)

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the Board of doubtful weight or credibility, 
the Board is always free to supplement the record by seeking 
an advisory medical opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, the Board finds that the veteran has 
received regular, recent, and adequate examinations.  
Furthermore, in the judgment of the Board, the issues are 
neither complex nor controversial so as to warrant additional 
development.  Moreover, with respect to those claims that 
have been found not well grounded, the Board notes that in 
the absence of a well-grounded claim, there is no duty to 
assist the veteran in further developing such claims.




ORDER

A well-grounded claim not having been submitted, service 
connection for hearing impairment is denied.

A well-grounded claim not having been submitted, service 
connection for defective vision is denied.

Entitlement to service connection for verruca vulgaris is 
granted.  

A well-grounded claim not having been submitted, service 
connection for a skin disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a bilateral ankle disability is denied.

Entitlement to a compensable disability rating for a 
bilateral knee disability is denied.

Entitlement to a 10 percent disability rating for post-
traumatic headaches is granted, subject to the laws and 
regulations governing the dispensation of monetary awards.

Entitlement to a disability rating in excess of 20 percent 
for a thoracic spine disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for pes cavus is denied.







Entitlement to a disability rating in excess of 10 percent 
for a left varicocele is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

